
	

113 HRES 709 IH: Recognizing the importance of transformative breakthroughs in biomedicine, biotechnology, and life sciences in the diagnosis, management, curing, and treatment of illness and the existence of a “Valley of Death” in biotechnology and life sciences funding that stifles innovation and impedes translational medical research.
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 709
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Mr. Vargas (for himself, Mr. Rodney Davis of Illinois, Mr. Denham, Mr. Honda, Mr. Rush, and Ms. Matsui) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Recognizing the importance of transformative breakthroughs in biomedicine, biotechnology, and life
			 sciences in the diagnosis, management, curing, and treatment of illness
			 and the existence of a Valley of Death in biotechnology and life sciences funding that stifles innovation and impedes translational
			 medical research.
	
	
		Whereas cancer, rare and orphan diseases, diabetes, and Alzheimer’s are just a few of a growing
			 number of large-scale challenges confronting modern society that can be
			 addressed only through the sustained collaboration of thousands of highly
			 skilled, dedicated, and independent individuals over many years;
		Whereas many promising breakthroughs have occurred in biomedicine in recent years, including gene
			 therapies, molecularly targeted drugs, new modes of medical imaging and
			 radiosurgery, biomarkers for drug response, human genome sequencing, and
			 advances in bioinformatics that enabled many of these new applications;
		Whereas biomedicine is far more advanced today than even a decade ago is indisputable, but
			 breakthroughs require years of translational research at a cost of
			 hundreds of millions of dollars and have a substantial likelihood of
			 failure;
		Whereas the drug development pipeline is laden with unfavorable probabilities;
		Whereas for every 5,000 to 10,000 compounds that enter the drug discovery pipeline, just 250
			 progress to preclinical development, and only one will become an approved
			 drug;
		Whereas the aggregate research and development budget of the pharmaceutical industry has nearly
			 doubled from $68,000,000,000 in 2002 to $127,000,000,000 in 2010, there
			 has been little appreciable impact on the number of new drugs approved;
		Whereas Congress must work in a bipartisan fashion to reform the Food and Drug Administration’s
			 (FDA) review process for drug development and biomedical innovation in
			 order to facilitate expeditious approval of safe and effective new
			 products, better outcomes for patients, and more efficient and effective
			 uses of FDA’s limited resources;
		Whereas biomedical innovation has become much more challenging to finance with private and public
			 equity;
		Whereas there is a growing concern within and outside the industry that the process of translating
			 biomedical research into effective treatments is obsolete;
		Whereas biotech and life sciences traditional financing vehicles of private and public equity are
			 becoming less effective funding sources because the needs and expectations
			 of limited partners and shareholders are not consistent with the
			 increasing complexity and risk of biomedical innovation;
		Whereas the lengthy process of biomedical innovation is becoming increasingly complex, expensive,
			 uncertain, and fraught with conflicting motivations and public-policy
			 implications;
		Whereas industry professionals frequently refer to the Valley of Death, a steadily widening
			 funding and resource gap that currently exists between basic research and
			 clinical development, effectively limiting the field of potential novel
			 therapies, technologies, and treatments for patients;
		Whereas the life sciences industry needs novel approaches to early-stage drug development that
			 better manage risk, lower capital cost, improve research effectiveness,
			 create diverse portfolios, leverage risk-tolerant capital, and access new
			 capital sources; and
		Whereas innovative financial structures can achieve the necessary grand scale of capital needed to
			 support effective diversification of biotech investments and create stable
			 and attractive investment opportunities along the development pipeline:
			 Now, therefore, be it
	
		That the House of Representatives—
			(1)recognizes the importance of transformative breakthroughs in biomedicine, biotechnology, and life
			 sciences in the diagnosis, management, curing, and treatment of illness;
			(2)recognizes the need for bipartisan reform of the Food and Drug Administration (FDA) in order to
			 facilitate expeditious approval of safe and effective new products, better
			 outcomes for patients, and more efficient and effective uses of FDA’s
			 limited resources;
			(3)recognizes the existence of a Valley of Death in biomedicine, biotechnology, and life sciences
			 funding, a steadily widening funding and resource gap that currently
			 exists between basic research and clinical development, effectively
			 limiting the field of potential novel therapies and drugs for patients;
			 and
			(4)recognizes innovative financial structures can achieve the necessary grand scale of capital needed
			 to support translational research and development in biomedicine,
			 biotechnology, and life sciences.
			
